IN THE SUPREME COURT OF THE STATE OF DELAWARE

ADRIANNE R. YOUNG,                      §
                                        §   No. 682, 2014
      Defendant Below-                  §
      Appellant,                        §
                                        §
      v.                                §   Court Below—Superior Court
                                        §   of the State of Delaware,
STATE OF DELAWARE,                      §   in and for New Castle County
                                        §   Cr. ID 9904019648
      Plaintiff Below-                  §
      Appellee.                         §

                            Submitted: June 24, 2015
                             Decided: August 25, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                  ORDER

      This 25th day of August 2015, the Court has carefully considered the

appellant’s counsel’s opening brief filed under Supreme Court Rule 26(c),

the appellant’s points for the Court’s consideration, and the State’s response

and motion to affirm. We find it manifest that the judgment below should be

affirmed on the basis of the Superior Court=s well-reasoned decision dated

November 12, 2014. The Superior Court did not err in concluding that the

appellant’s fourth motion for postconviction relief was untimely, repetitive,

and previously adjudicated and that the appellant had failed to overcome

these procedural hurdles.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                              BY THE COURT:



                              /s/ Karen L. Valihura
                                     Justice




                              2